Title: Edward Shippen to Benjamin Franklin and John Foxcroft, 2 July 1764
From: Shippen, Edward
To: Franklin, Benjamin,Foxcroft, John


Lancaster 2d July 1764
I Received your Favour of the 29th Ulto. and had the perusal of yours to Mr: George Ross of the same Date which we answered this Morning jointly. Francis Campbel Esqr: and Mr: John Piper of Shippensburg I think I could Take the Liberty to Recommend as Honest Men and very proper Persons to under Take the Management of a Post office in that Town. Colonel Bouquet is acquainted with them both and if the former should not Chuse to accept of the Commission perhaps the Latter may. I wish I could write with greater Certainty about this and as to a proper person at Carlisle I must Refer you to the Colonel, who I think, is better acquainted with the People there Than I am. I am Sorry I can Say nothing Concerning the weekly Post which you intend to Carry on from Lancaster through York and Baltimore to Annopolies. I am Sirs Your most obedient Humble Servand
Edwd: Shippen
To Messieurs Franklin and FoxcraftPostmasters General
